PER CURIAM.
Appellant entered a plea and was orally adjudicated guilty of grand theft of property valued at $100,000 or more, grand theft of a motor vehicle, and resisting an officer without violence. He was sentenced on each conviction. We affirm the judgment and sentence imposed. However, the written judgment shows that adjudication of guilt was withheld for the grand theft of a motor vehicle offense. This is not in conformity with the oral pronouncement. Therefore, we affirm the judgment and sentence imposed, but remand for correction of the scrivener’s error in the judgment.
AFFIRMED; REMANDED for correction of scrivener’s error.
SAWAYA, ORFINGER and BERGER, JJ., concur.